Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered October 15, 1986, convicting her of robbery in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered, that the judgment is affirmed.
The defendant contends that a single improper summation comment by the prosecutor deprived her of a fair trial. We find, however, that the alleged instance of misconduct—in *607respect to which defense counsel’s objection was immediately sustained—does not warrant reversal under the circumstances (see, People v Brown, 128 AD2d 542; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.